Citation Nr: 0936939	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to October 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2008, the Veteran testified at a formal hearing held 
at the RO, over which a Decision Review Officer presided.  A 
transcript of that hearing has been associated with the 
claims file.  

In September 2008, the Veteran was scheduled for a video 
conference hearing, to be held at the RO before a Veterans 
Law Judge.  A review of the claims file reflects that the 
requested hearing was canceled in September 2008.  Therefore, 
the request for a Board hearing at the RO is deemed withdrawn 
and the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d) (2008).


FINDING OF FACT

The evidence of record, overall, does not show that the 
Veteran's left knee disability is manifested by compensable 
limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In July 2005, prior to the initial adjudication of the 
Veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.
As to the issue of a higher disability rating for the now 
service-connected right knee disability, an increased rating 
is a "downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).
Nonetheless, following the award of service connection and 
subsequent to the Veteran's request for an increased 
disability rating, the matter was readjudicated in the 
January 2007 Statement of the Case, wherein he was provided 
notice of information required to substantiate his increased 
disability rating claim.  
With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided appropriate VA medical examinations.  

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Rating

The Veteran essentially contends that his service-connected 
left knee disability is more severe than reflected by the 
currently assigned 10 percent disability rating.  
Specifically, he reports that he has swelling and pain in his 
left knee upon exercising, standing, or walking for short 
periods of time.  He reports that his knee "gives out" upon 
walking.  Having reviewed the evidence of record and 
pertinent laws and regulations, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased disability rating, and the appeal must be denied.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
'"portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Here, the Veteran's left knee disability is rated as 10 
percent disabling under Diagnostic Code 5010-5260.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 5010 pertains to traumatic arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5260 
pertains to limitation of flexion of the leg.  38 C.F.R.  § 
4.71a, Diagnostic Code 5260.  Diagnostic Code 5261, which 
contemplates limitation of extension of the leg, is also 
applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The Board notes that Diagnostic Code 5010 instructs that 
traumatic arthritis is to be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is no compensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 45 degrees warrants a 10 percent evaluation, limitation to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrant a 30 percent evaluation.  
Diagnostic Code 5260.  

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 10 degrees warrants a 10 percent evaluation, 
limitation to 15 degrees warrants a 20 percent evaluation and 
limitation to 20 degrees warrants a 30 percent evaluation.  
Diagnostic Code 5261.  The Board notes that separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same knee joint.  See 
VAOPGCPREC 9-2004.

The claims file reflects that the Veteran underwent a VA 
examination in August 2005.  On clinical testing, range of 
motion of the left knee was from 0 to 130 degrees, with pain 
at 130 degrees.  Joint function was noted to be additionally 
limited an additional 5 degrees after repetitive use due to 
pain.  No additional limitation of motion was noted after 
repetitive use due to fatigue, weakness, lack of endurance, 
or incoordination.  An associated X-ray of the left knee 
showed degenerative arthritic changes in the patellofemoral 
compartment of the knee.  The diagnosis was patellar 
tendinitis.  

VA outpatient treatment records reflect that the Veteran 
underwent a radiological examination for his service-
connected left knee in March 2006.  The relevant diagnosis 
was moderate to large joint effusion.

The Veteran underwent a VA joints examination in April 2008, 
at which time he reported experiencing pain and swelling, 
along with locking and giving way of the left knee.  He did 
not report any recurrent subluxation or dislocation.  On 
physical examination, the left knee was noted to be normal in 
appearance, with no swelling or redness.  There was no 
tenderness appreciated on examination.  Range of motion of 
the left knee was reported as:  extension to 0 degrees; and 
flexion to 110 degrees, with pain from 80 to 110 degrees.  
The Veteran's collateral ligaments were stable to varus and 
valgus stress.  No clicking or popping was found on range of 
motion testing.  Negative drawer and McMurray tests were 
noted.  The associated X-ray revealed exostosis of the 
superior medial femoral condyle versus tug lesion and 
calcification in the medial collateral ligament suggestive of 
remote trauma.  The diagnosis was degenerative joint disease 
of the left knee.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for increased rating for a 
left knee disability under Diagnostic Codes 5260 or 5261.  As 
noted above, a 10 percent disability rating is warranted 
under Diagnostic Codes 5260 and 5261 for limitation of 
flexion of the knee to 45 degrees and limitation of extension 
of the knee to 10 degrees.  Here, the August 2005 VA 
examination report shows that range of motion of the 
Veteran's left knee was from 0 to 130 degrees.  Similarly, 
the April 2008 VA examination found that the Veteran had 
range of motion from 0 to 110, with pain from 80 to 110 
degrees; range of motion was limited an additional 5 degrees 
on repetitive use due to pain.  Thus, the medical evidence of 
record does not show that a compensable disability rating is 
warranted under either Diagnostic 5260 or 5261.  

While the medical evidence shows that the limitation of 
motion of the left knee warrants a noncompensable rating 
under either Diagnostic Codes 5260 or 5261, the Board notes 
that the Veteran's disability is also rated under Diagnostic 
Code 5003.  This diagnostic code provides that when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  As noted above, the medical 
evidence reflects a diagnosis of degenerative joint disease 
of the left knee.  Based on objective, albeit noncompensable, 
findings of limitation of motion (including the Veteran's 
subject report of the left knee pain, swelling, and giving 
way) and arthritis, the Board finds that the Veteran meets 
the criteria for the currently assigned disability rating of 
10 percent under Diagnostic Code 5003.

In so determining, the Board recognizes the Veteran's reports 
of left knee pain, swelling, and giving way.  While the 
Veteran has reported experiencing left knee pain and 
swelling, he has not asserted any changes in the range of 
motion of his left knee following the most recent VA 
examination.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
Veteran's left knee disability are contemplated in the 
current evaluations.  As noted above, the medical evidence 
shows that the range of motion of the Veteran's left knee was 
limited to 130 degrees, with pain at 130 degrees, in August 
2005 and to 110 degrees, within pain from 80 to 110 degrees 
in April 2008.  Even taking into account the limitation of 
motion due to pain, his left knee disability is still 
noncompensable under VA regulations.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.

Consideration has also been given as to whether any other 
diagnostic codes pertaining to the knee are applicable in 
this case.  However, the Board finds that Diagnostic Codes 
5256 (ankylosis of the knee), 5257 (recurrent subluxation or 
lateral instability), 5258 (dislocation of semilunar 
cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the Veteran has 
any of these conditions.  While the Veteran has reported his 
left knee giving way, the April 2008 VA examination report 
does not show any objective finding of instability, 
dislocation, or locking of the left knee.  Additionally, the 
medical evidence does not show that the Veteran has undergone 
any surgical procedures on his left knee.  Therefore, the 
application of a different diagnostic code is not warranted. 

The Board has considered whether "staged ratings" are 
appropriate with regard to the Veteran's disability.  See 
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the Veteran's left knee 
disability warranted a rating disability higher than the 
currently assigned 10 percent.

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's disability.  Treatment 
has been very limited and the Veteran is not shown to have 
been hospitalized due to his disability.  Accordingly, the 
claim will not be referred for extraschedular consideration.  
See 38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


